Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHAFFER, II et al. (US 2016/0197373 A1).
 SCHAFFER II teaches a seal may be a thermoset polymer, such as an epoxy, polyurethane or acrylic polymer injected [0032-0037,0041-0045] and raised edges and surfaces, current conductors (55 and 56) pass through the membrane (27) [0064] to enhance sealing [0032]; the seal and [0030] teaches conductive and non-conductive polymers disposed in channels (Figs.19-21, item 57), seals (item 27,57; [0030]. [0042-0044] teaches heat spreader through a casing and sealant may exist polyimide [0030] also teaches the polyurethane as a nonconductive material same as buck, the substrate (55) teaches the claimed thermally conductive sheet; the plurality of pouch battery cells of the cell assembly is arranged as a string in which each pouch battery cell is oriented parallel relative to an adjacent pouch battery cell (Figs. 1-2); the respective first and second rings of each cell frame are sized such that portions of the annular passage formed by each cell frame form the annular passage as a continuous structure, and wherein the fastener extends through all portions of the annular passage to hold the plurality of pouch battery cells together (Figs. 1-2, #16); the cell assembly comprises first and second end plates disposed at opposite ends of the cell assembly in a position parallel relative to the plurality of pouch battery cells, wherein the first and second end plates each comprise an end plate ring configured to form end portions of the annular passage, and wherein the fastener is configured to be threaded into one of the end plate rings to provide progressively increasing amounts of compression to the cell assembly by causing the first and second end plates to move 
GUILLARD et al. (CN 103168387 A, as cited in the IDS, translation of the abstract provided by the Applicant)
BUCK et al. (US 2008/0090137 A1, as cited in the IDS) 
SCHAEFER et al. (US 2013/0280590 A1, as cited in the IDS) 
CHEN et al. (CN 105609676A, as cited in the IDS)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/SUPHIA QURAISHI/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723